                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MICHAEL JOHN GADDY,                                Case No. 16-cv-01319-HSG
                                   8                    Plaintiff,                         ORDER GRANTING EXTENSION OF
                                                                                           TIME TO FILE SUPPLEMENTAL
                                   9            v.                                         BRIEF
                                  10    M. TOWNSEND, et al.,                               Re: Dkt. No. 48
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed a request for an extension of time to file his response to Defendants’

                                  14   supplemental brief, which the Defendants have titled a second motion for summary judgment.

                                  15   Dkt. No. 48. This request is GRANTED. Plaintiff’s supplemental brief (Dkt. No. 49) and

                                  16   responsive brief (Dkt. No. 51) are both deemed timely. To the extent that Plaintiff seeks

                                  17   clarification regarding the issue to be briefed, the Court DENIES this request as moot. Plaintiff’s

                                  18   post-remand briefs adequately set forth his claims of retaliation. The Ninth Circuit remand

                                  19   specified that the Ninth Circuit was unclear as to why the first level response (“FLR”) to

                                  20   Grievance No. 14-03104 was not corrected, and this Court therefore ordered the post-remand

                                  21   briefing to focus on this issue. The parties have addressed all potential claims.

                                  22          This order terminates Dkt. No. 48.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 3/28/19

                                  25                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  26                                                    United States District Judge
                                  27

                                  28
